Citation Nr: 0000732	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  

This appeal arises from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied an evaluation in excess of 
30 percent for PTSD.  

The veteran's claim for an increased rating for PTSD was 
remanded to the RO in October 1998.  In Stegall v. West, 
11 Vet. App. 268 (1998) the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held a remand by the Court or the Board of Veterans' 
Appeals (Board) confers on the veteran as a matter of law, 
the right to compliance with the remand orders.  It imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  The RO has complied with the orders in 
the remand to the extent possible.  The veteran's claim has 
been returned for further appellate consideration.  

In the introduction to the October 1998 remand the Board 
referred the issue of service connection for alcohol and 
substance abuse to the RO for appropriate action.  The RO has 
not developed or certified that issue.  For that reason, it 
is again referred to the RO for appropriate action.  

In December 1990, J. D. G., M.D., stated that the veteran was 
totally disabled and would, in all likelihood, never be able 
to work and recent examination reports show that the veteran 
has stated the he has been unemployed since 1989.  Given the 
foregoing evidence, the veteran may wish to pursue claims of 
entitlement to a total rating based on individual 
unemployability or entitlement to an extraschedular rating 
based on 38 C.F.R. § 3.321(b)(1) (1999).  Because these 
issues have not been addressed by the RO and are not before 
the Board on appeal, the matters are referred to the RO for 
any clarification or development deemed appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by depression, increased 
anger, sleep impairment, and nightmares.  The veteran, 
however, has good attention and fair concentration without 
impaired memory.

3.  The disability results in no more than occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Thus VA has a duty to 
assist.  At the outset, it is noted that the veteran's 
combination of psychiatric impairments, some of which are 
related to PTSD and some of which can be attributed to other 
or multiple disorders, presented a complex medical question 
which only a competent medical professional is capable of 
addressing.  When, as in this case, the medical evidence of 
record was insufficient, or of doubtful weight or 
credibility, the Board supplemented the record by ordering a 
medical examination, which was accomplished in March 1999.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also 38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(a), (d) 
(1999).  Additional medical reports, including SSA reports, 
were also obtained.

Although the Board notes that Dr. E. previously examined the 
veteran in 1993 and the Board's 1998 remand requested that 
the veteran be evaluated by an examiner who had not 
previously examined him, after reviewing Dr. E.'s report and 
the claims folder in its entirety, the Board finds that the 
March 1999 examination adequately addresses the severity of 
the veteran's PTSD and is fair and complete.  The mandates of 
the Board's 1998 remand therefore have been substantially 
complied with.  As such, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 
(1999).  

Relevant Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provides a 30 percent evaluation when occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  Id.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The Board has reviewed the claims folder in its entirety.  
Review of the claims folder has raised two pivotal questions.  
One, did the veteran appeal the origin decision by the RO 
which assigned a 30 percent rating for PTSD?  Two, what if 
any psychiatric symptomatology of the veteran is attributable 
to his service-connected PTSD?  Because these are the 
pertinent questions to be addressed, the Board has limited 
its recitation of the facts to the evidence which bear 
directly on those questions.  

Of note is the veteran's history of alcohol and substance 
abuse which is documented throughout the veteran's VA and 
private medical reports.  Generally, medical reports dated 
from 1986 to 1994 also show that the veteran at various times 
had been treated for depression, nervousness, irritability, 
and suicide attempts and that diagnoses such as bipolar 
disorder, schizophrenia, and a personality disorder had been 
made.  

The RO denied the veteran's request to reopen his claim for 
service connection for PTSD in April 1994.  The veteran 
perfected his appeal to the Board in May 1994.  

In February 1996 VA examined the veteran.  After examination, 
which revealed that the veteran had recurrent and intrusive 
nightmares and flashbacks of service, difficulty relating to 
others, diminished interests, insomnia, and episodes of 
irritability and decreased concentration, PTSD was diagnosed.  
At that time, the examiner also stated that the veteran's 
symptoms showed some significant distress and impairment of 
social functioning.  Based on that examination, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  A November 1996 letter to the veteran from the RO 
informed him that service connection had been granted and a 
30 percent rating assigned.  The RO then requested that the 
veteran inform them if he was satisfied with the decision.  
The veteran responded in November 1996 that he was satisfied 
with the decision.  Thus the RO informed the Board that the 
veteran's appeal had been withdrawn.  

VA reexamined the veteran in February 1997 to determine the 
severity of his PTSD.  On examination, the examiner initially 
questioned the diagnosis of PTSD, noting that in his opinion 
the veteran had alcoholic hallucinosis and alcohol and 
polysubstance abuse coupled with antisocial personality 
traits.  Nevertheless, the examiner stated that the veteran's 
subjective complaints consisted of anxiety, depression, 
nervousness, and suspiciousness.  The examiner also stated 
that the veteran had been married twice and had three child.  
Currently, however, he was unemployed, lived alone, and had 
no contact with his children.  Objective evaluation revealed 
normal findings.  No evidence of hyperalertness, jitteriness, 
nervousness, hostility, or irritability was shown.  The 
veteran also did not manifest any physical symptoms of an 
inner emotional turmoil such as an exaggerated startle reflex 
or sympathetic hyperarousal.  Range of affect was normal and 
suicidal or homicidal thoughts or plans were denied.  The 
veteran did acknowledge being suspicious and guarded.  The 
diagnoses included PTSD by history only.  In his conclusion, 
the examiner stated that symptoms of PTSD were virtually 
nonexistent.  

Based on that examination, the RO continued the 30 percent 
rating for PTSD in an April 1997 rating action.  The RO 
received notice of disagreement with that decision in January 
1998 and thereafter issued the veteran a statement of the 
case.  In June 1998 the veteran submitted his substantive 
appeal.  

The Board remanded the veteran's claim for a increased rating 
in October 1998, as a Global Assessment of Functioning (GAF) 
score had not been assigned.  The Board ordered the RO to 
request that the veteran identify any records of treatment 
for PTSD.  The remand also ordered that the veteran be 
examined.  The examiner was requested to assign a GAF score, 
give an opinion as to the veteran's employability, and 
differentiate between the symptoms attributable to PTSD and 
any other diagnosed psychiatric disorders.  

In March 1999 the veteran was reexamined to determine the 
current severity of his PTSD.  J. E., Ph.D., Clinical 
Psychologist conducted the evaluation.  Dr. E. had previously 
evaluated the veteran in November 1993.  The examiner noted 
in his review of the medical records that Dr. W. B., who was 
a Board certified psychiatrist, had last seen the veteran in 
1997.  In 1997 the diagnoses were alcohol abuse and 
dependence, chronic and continuing; cannabis abuse, chronic 
and continuing; polysubstance abuse; and history of PTSD.  A 
diagnosis of personality disorder, not otherwise specified, 
specified with anti-social and narcissistic traits was also 
made.  

The VA examiner recorded the following complaints of the 
veteran.  The veteran's chief complaint was that people 
aggravated him to the point that he became hostile and 
threatened them.  For this reason, he stayed away from others 
and isolated himself in his own home.  He, however, lived 
with his 18-year-old son.  The veteran stated that he spent 
his time drinking.  He said that he "self-medicates" by 
drinking 12 to 14 beers per day.  He began drinking as soon 
as he awakened, which occurred between 3:00 and 5:00 a.m., 
and he drank beer until he passed out.  That was when he 
slept.  The veteran also complained of daily nightmares and 
"crazy dreams."  He then added that he had not worked since 
1988 or 1989 and that he used to like to read or fish.  But, 
because of decreased concentration, he could no longer read 
or fish.  He stayed preoccupied with stress.  

Examination revealed that the veteran was casually dressed 
and somewhat disheveled.  His hygiene was fair.  The veteran 
reported that he was depressed most of the time and his 
affect during most of the examination was angry.  He 
expressed anger at the people in Frankfurt who took his 
driver's license away and stated that he would like to get a 
shotgun and blast them.  The veteran then stated that he 
would not do this because he did not want to spent time in 
prison.  

Objective evaluation also revealed that the veteran was alert 
and well oriented, although he described auditory and visual 
hallucinations that he currently experienced.  The veteran 
acknowledged seeing silhouettes of people in his house at 
night and hearing people talk.  He denied receiving command 
hallucinations and having delusional thoughts.  His attention 
was good and his concentration was fair.  He was able to 
perform serial fives from 100 to 73 with one error and  was 
slow in doing serial 7's.  He correctly remembered 2 of 3 
objects after 5 minutes and four digits forwards and three 
digits backwards.  He also could complete simple calculations 
although he could not complete two-step calculations.

The examiner noted that the veteran's main preoccupation was 
drinking alcohol.  The veteran indicated that when he worked 
he only took jobs where he would be able to drink.  Although 
he had attempted suicide in the past the veteran indicated 
that he was no longer having suicidal thoughts.  

The diagnoses were the following: Axis I: Alcohol Abuse and 
dependence, Alcohol induced mood disorder, Alcohol induced 
psychotic disorder, PTSD; Axis II: Personality disorder, not 
otherwise specified, with anti-social and narcissistic 
traits; and Axis V: Current GAF 35 to 40, if one includes the 
alcoholism as well was the PTSD.  Disregarding the alcoholism 
and its consequences, current GAF was estimated to be 60.  

After examination, the examiner wrote that because of the 
veteran's heavy drinking, it was not possible to fully 
separate the alcoholism from his PTSD.  He indicated that it 
was difficult to attach specific symptoms to specific 
disorders.  He added that the veteran's hostility was not 
caused by a single disorder, but probably had contributions 
from his alcoholism and his PTSD.  

The examiner indicated that the veteran's unemployment was 
probably due to his PTSD as well as his alcoholism and his 
personality disorder.  The only way to separate the symptoms 
would be if the veteran remained sober for a period of six 
months to two years.  The examiner attributed the veteran's 
nightmares mostly to PTSD, but even in that case his 
alcoholism had a prominent effect on his mood and his sleep 
patterns.  

At the end of his report the examiner opined, "I also 
believe that apart from the patient's reported nightmares and 
insomnia he is not demonstrating significant signs of PTSD."  

It is also noted that the veteran's Social Security 
Administration reports dated from 1985 to 1992 are of record.  
Although the reports show that the veteran maintained that he 
was disabled due to symptoms attributable to PTSD, the 
reports primarily show that disability benefits were awarded 
based on his personality disorder and psychoactive substance 
dependence disorders.

Analysis

At the outset, the Board must first address the question as 
to whether or not the veteran appealed the original RO 
decision in November 1996.  This is pivotal since it 
determines which mental disorders regulations will apply and 
whether this is a claim for an increased or an original 
rating.  

In this matter, the claims folder does not contain any 
communication from the veteran dated within one year of 
November 1996 which could be construed as a notice of 
disagreement.  The only communication from the veteran was 
the November 1996 Statement in Support of Claim, in which the 
veteran clearly stated that he was satisfied with the RO's 
1996 decision.  Additionally, there is nothing in the claims 
folder that indicates that the veteran filed a claim for an 
increased rating during the year following the November 1996 
RO decision.  The records in the claims folder indicate that 
the RO scheduled the February 1997 VA examination and that 
the examination was not in response to any act of the 
veteran.  It was not until January 1998 that the veteran 
expressed dissatisfaction with the 30 percent rating for PTSD 
and at that time, he clearly wrote that he disagreed with the 
April 1997 decision of the RO.  Accordingly, the Board finds 
that this is a claim for an increased rating not an appeal of 
an original rating and that the new regulations which became 
effective in November 7, 1996 are applicable.  

An increased rating is based on a comparison of the symptoms 
of the veteran's service-connected PTSD with the criteria in 
the appropriate diagnostic code.  The Board must consider the 
factors as enumerated in the various rating criteria for 
determining the current level of disability from the service-
connected PTSD.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Review of the clinical data and applicable law and 
regulations shows that the veteran's PTSD is appropriately 
rated as 30 percent disabling.  On recent examination, 
although Dr. E. attributed the veteran's nightmares and 
insomnia to PTSD, he also indicated that the veteran's 
alcoholism contributed to his mood and sleep patterns.  A GAF 
of 60 was assigned for PTSD.  

As the Court noted in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), Global Assessment of Functioning is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning."  Id. 

Further, in this case, the veteran's PTSD does not cause 
impairment of long or short-term memory or present evidence 
of flattened affect, circumstantial speech or panic attacks.  
Even though recent examination evinced depression with an 
angry affect, findings also showed that the veteran's 
attention was good and his concentration was fair.  He also 
performed serial fives from 100 to 73 with one error and 
performed serial 7's, although he was slow.  He also 
correctly remembered 2 of 3 objects after 5 minutes and four 
digits forwards and three digits backwards.  He completed 
simple calculations, too.

Additionally, Dr. E. clearly indicated in his diagnosis that 
the veteran had alcohol induced mood disorder and psychotic 
symptoms.  He further explained that the veteran's thoughts 
about violence toward others were strongly suggestive of 
anti-social or psychopathic personality disorder.  They were 
not consistent with a PTSD pattern without a personality 
disorder.  Moreover, Dr. E. stated that the veteran's 
unemployment was not solely attributable to his PTSD.  The 
Dr. stated that the veteran's employment difficulty was due 
to alcoholism and personality disorder.  He then added apart 
from the veteran's nightmares and insomnia, significant signs 
of PTSD were not demonstrated.  In light of the foregoing, 
the Board finds that the veteran's clinical picture 
associated with PTSD more nearly approximates the criteria 
required for a 30 percent evaluation.  Thus, entitlement to a 
schedular increased evaluation is not warranted.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

In this case, the Board acknowledges the veteran's 
representative assertions which maintain that the veteran's 
symptoms of PTSD and alcoholism are so intertwined that they 
can not be separated and the veteran's alcoholism is a 
symptom of his PTSD.  However, as the representative 
correctly noted, the Court recognized in Barela v. West, 
11 Vet. App. 280 (1998) that compensation is prohibited for 
disability which is the result of alcohol abuse.  For that 
reason the evaluation of the veteran's PTSD would not vary, 
even if service connection for alcoholism were granted.  
Thus, additional consideration in this respect is not 
warranted.

Based on the aforementioned reasoning, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and is not in equipoise.  Entitlement to a schedular 
increased rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.130; Diagnostic Code 9411.



ORDER

An increased rating in excess of 30 percent for PTSD is 
denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 

